DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1, 6-9 have been amended, Claim(s) 1-9 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary: 
Amendments to Claim 6 overcome previous objections, therefore Claim 6 is no longer objected to by the Examiner.
Amendments to the Claim(s) overcome previous rejections under 35 USC 112(b), therefore the rejection has been withdrawn, and the claims are no longer interpreted under 35 USC 112(f).
Amendments to the Claim(s) overcome the previous rejections under 35 USC 101 for being directed to non-statutory subject matter based on the “units” being merely software, therefore the Examiner has withdrawn the rejection.
Amendments to the Claim(s) do not overcome the previous rejections under 35 USC 101, therefore the Examiner has maintained the rejection while updating wording and phrasing in accordance with the updated 2019 PEG.
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new grounds of rejection as necessitated by the amendments, see Response to Arguments below.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-9 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it is determined that claims 1-9 are directed to a system and method.

Under the 2019 PEG Step 2A, Prong 1 analysis, Claim 1 recites, "An information provision apparatus comprising: a memory that stores preference information of a customer; and one or more processors programmed to:  acquire sale promotion information including at least first sale promotion information and second sale promotion information, the first sale promotion information having a delivery priority equal to or greater than a predetermined threshold value, the second sale promotion terminal of the customer, screen information having the first sale promotion information and the second sale promotion information; detect that the customer has used the first sale promotion information and the second sale promotion information, and change a display mode of the first sale promotion information and the second sale promotion information that are displayed on a screen of the terminal based on the screen information; and provide additional sale promotion information to the terminal when a layout of the first sale promotion information and the second sale promotion information on the screen, of which the display mode has been changed, satisfies a predetermined condition. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and advertising/marketing or sales activities. The claims appear to be directed to nothing more than rewarding a user based on completing an activity.
Dependent claims 2-6 are also considered as encompassed by the abstract idea as indicating the conditions for receiving a reward (Claim 2), the type of promotion information (Claim 3), updating the preference information of the user (Claim 4), and group preference information (Claim 6).

Under the 2019 PEG Step 2A, Prong 2 analysis, the limitations of An information provision apparatus comprising: a memory, one or more processors programmed to 

Under the 2019 PEG Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The Examiner finds the limitations of Claim 6 to be well-understood, routine and conventional in the art (Maginnis (US 2016/0371722 A1) at 0003).  The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components 

Examiner Notes
The Examiner notes the translated copy of foreign reference No. JP 2011-090616 A was of poor quality and unreadable due to low resolution therefore the Examiner is citing to a translated copy that has been downloaded from Global Dossier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (JP 2011-090616 A), hereafter “Hirose”, in view of Roeding et al (US 2011/0029364 A1), hereafter “Roeding” further in view of Igarashi et al (US 2019/0014366 A1), hereinafter “Igarashi”.

	Claim 1: Hirose discloses, An information provision apparatus (0019-0020, 0025-0026, bingo game management system) comprising: 
a memory that stores preference information of a customer (0055-0056, customer information database); 
	and one or more processors programmed to (0026, processor): 
	acquire sale promotion information including at least first sale promotion information and second sale promotion information (0053-0056, the bingo sheet providing unit 110 may determine a plurality of shops to be associated with a plurality of squares included in each row forming a bingo in a bingo sheet), Examiner understands that sales promotion information encompasses a store, coupons, discounts and other  information to encourage a user to make a purchase at a store per the Applicant’s disclosure at ¶ 0039,
the second sale promotion information matching the preference information at a higher level than that of the first sale promotion information (0054-0056, each row 
transmit, to a terminal of the customer, screen information having the first sale promotion information and the second sale promotion information (0027-0028, the bingo sheet providing part provides an electronic bingo sheet to the user’s terminal, 0031, 0034-0035, bingo game management apparatus supplies the received bingo sheet to the display unit); 
	detect that the customer has used the first sale promotion information and the second sale promotion information (0007, detects if the participant is in a store, 0029-0032, when a visitor is detected at a shop for a predetermined period of time, the game updates the bingo game sheet to reflect the completion of one of the squares on the bingo sheet),
	 and change a display mode of the first sale promotion information and the second sale promotion information that are displayed on a screen of the terminal based on the screen information (0032-0034, after a user has visited a store the system updates the bingo chart to display the current game progress on the user’s terminal), the Examiner understands that “change a display mode” to be updating the bingo chart to reflect the game progress; 
	when a layout of the first sale promotion information and the second sale promotion information on the screen, of which the display mode has been changed, satisfies a predetermined condition (0018, when all of the squares belonging to an arbitrary row in the bingo sheet are opened the bingo game is completed and the user can obtain a gift or coupon, 0032-0033, after a user has visited a store the system updates the bingo chart (opens a square on the bingo game sheet) displaying the current game progress on the user’s terminal  0048, 0054), the Examiner understands that the predetermined condition is completing an entire row, column or line of a bingo game sheet or stamp rally sheet, the Examiner also understands the display mode to be the displayed bingo game sheet on the user’s terminal and the layout to be the arrangement of the validated or completed squares of the bingo game sheet displayed on the user’s terminal. 
	Where Hirose discloses providing a benefit such as a coupon or discount to the user upon completing a row of the bingo game sheet it appears that the benefit is not directly provided to the user’s terminal therefore it appears that Hirose may not explicitly disclose, provide additional sale promotion information to the terminal, Roeding, however teaches transmitting a reward to a user for completing an activity at a retail store such as playing a game (Roeding at 0061, 0064-0066). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Hirose with Roeding to provide additional sale promotion information to the terminal of the user in order to incentivize the user to make a purchase (Roeding at 0061).
the first sale promotion information having a delivery priority equal to or greater than a predetermined threshold value, Igarashi, however teaches assigning priority values to different advertisements for delivery to a user and determining that an advertisement meets a delivery priority value greater than a threshold value (see at least 0510 and 0515). The Examiner finds that assigning delivery priorities to advertisements and determining that an advertisement meets a priority value greater than a threshold value to be applying a known technique to a known device, method or product.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delivery priority and threshold value of Igarashi with the promotion system of Hirose in view of Roeding in order to determine if the promotional sale information meets a delivery priority threshold according to MPEP 2143(I) (D)  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

 Claim 2: Hirose in view of Roeding and Igarashi discloses The information provision apparatus according to claim 1, wherein the predetermined condition is forming a line in which the first sale promotion information and second sale promotion information used are mixed (Hirose at Fig. 6a, 0048-0049, and 0056), the Examiner understands that the system includes a mix of stores on a row forming a bingo that are least visited (first sale 

Claim 3: Hirose in view of Roeding and Igarashi discloses The information provision apparatus according to claim 1, Hirose discloses a bingo game for encouraging users to visit stores and make purchases (Hirose at 0053-0056), although Hirose discloses a first sale promotion information and a second sale promotion information (Hirose at 0027-0028, 0054-0056) it appears that Hirose does not explicitly disclose, wherein the first sale promotion information and the second sale promotion information include a coupon or an advertisement. However, the Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try with reasonable expectation of success to modify the bingo game sheet of Hirose to include coupons or advertisements in order to further incentivize the user to not only visit a store but to make purchase.

Claim 4: Hirose in view of Roeding and Igarashi discloses, The information provision apparatus according to claim 1, wherein the preference information includes a preference or behavior pattern of the customer (Hirose at 0054-0056, each row forming a bingo is determined in consideration of customer information such as the user ID, the user name, the sex, the age group, the residential area, the number of visits, and the number of visits of each store).

The information provision apparatus according to claim 1, wherein the preference information includes a preference or behavior pattern of a group with which the customer shares an attribute (Hirose at 0054-0056, each row forming a bingo is determined in consideration of customer information such as the user ID, the user name, the sex, the age group, the residential area, the number of visits, and the number of visits of each store).

Claim 7: Hirose in view of Roeding and Igarashi discloses The information provision apparatus according to claim 1, wherein the one or more processors are programmed to detect that the customer has used the first sale promotion information or the second sale promotion information based on a position of the terminal (Hirose at 0014, 0024, 0029-0030, 0036 the system detects when a user has entered a store and updates the bingo game sheet).

Claim 9: Hirose discloses An information provision method using an information provision apparatus, the information provision method comprising: 
acquiring sale promotion information including at least first sale promotion information and second sale promotion information (0053-0056, the bingo sheet providing unit 110 may determine a plurality of shops to be associated with a plurality of squares included in each row forming a bingo in a bingo sheet), Examiner understands that sales promotion information encompasses a store, coupons, discounts  
the second sale promotion information matching the preference information at a higher level than that of the first sale promotion information (0054-0056, each row forming a bingo is determined in consideration of customer information such as the user ID, the user name, the sex, the age group, the residential area, the number of visits, and the number of visits of each store), per the Applicant’s disclosure at ¶ 0036, the second sale promotion information, encompasses a preference information such as a store the user frequently visits; 
transmitting, to a terminal of a customer, screen information having the first sale promotion information and the second sale promotion information (0027-0028, the bingo sheet providing part provides an electronic bingo sheet to the user’s terminal, 0031, 0034-0035, bingo game management apparatus supplies the received bingo sheet to the display unit); 
detecting that the customer has used the first sale promotion information and the second sale promotion information (0007, detects if the participant is in a store, 0029-0032, when a visitor is detected at a shop for a predetermined period of time, the game updates the bingo game sheet to reflect the completion of one of the squares on the bingo sheet; 
changing a display mode of the first sale promotion information and the second sale promotion information displayed on a screen of the terminal (0032-0034, after a user has visited a store the system updates the bingo chart to display the current game  
when a layout of the first sale promotion information and the second sale promotion information on the screen, of which the display mode has been changed, satisfies a predetermined condition (0018, when all of the squares belonging to an arbitrary row in the bingo sheet are opened the bingo game is completed and the user can obtain a gift or coupon, 0032-0033, after a user has visited a store the system updates the bingo chart (opens a square on the bingo game sheet) displaying the current game progress on the user’s terminal  0048, 0054), the Examiner understands that the predetermined condition is completing an entire row, column or line of a bingo game sheet or stamp rally sheet, the Examiner also understands the display mode to be the displayed bingo game sheet on the user’s terminal and the layout to be the arrangement of the validated or completed squares of the bingo game sheet displayed on the user’s terminal. 
Where Hirose discloses providing a benefit such as a coupon or discount to the user upon completing a row of the bingo game sheet it appears that the benefit is not directly provided to the user’s terminal therefore it appears that Hirose may not explicitly disclose, and providing additional sale promotion information to the terminal. Roeding teaches transmitting a reward to a user for completing an activity at a retail store such as playing a game (Roeding at 0061, 0064-0066). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Hirose with 
Where Hirose discloses a first and second sales promotion information (Hirose at 0053-0056) it appears that Hirose may not explicitly disclose, the first sale promotion information having a delivery priority equal to or greater than a predetermined threshold value, Igarashi, however teaches assigning priority values to different advertisements for delivery to a user and determining that an advertisement meets a delivery priority value greater than a threshold value (see at least 0510 and 0515). The Examiner finds that assigning delivery priorities to advertisements and determining that an advertisement meets a priority value greater than a threshold value to be applying a known technique to a known device, method or product.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delivery priority and threshold value of Igarashi with the promotion system of Hirose in view of Roeding in order to determine if the promotional sale information meets a delivery priority threshold according to MPEP 2143(I) (D)  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.


Claim 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Roeding further in view of Igarashi further in view of Hyder et al (US 2008/0140520 A1), hereafter “Hyder”. 

Claim 5: Hirose in view Roeding and Igarashi discloses, The information provision apparatus according to claim 1, where Hirose discloses storing the user’s preferences at 0054-0056 it is unclear if those preferences are updated as the user visits the different stores therefore it appears that Hirose may not explicitly disclose, wherein the preference information is updated based on use of the first sale promotion information and the second sale promotion information by the customer. However, Hyder teaches updating consumer preferences based on the type of coupons the user redeems to further refine and customize offers presented to a user (Hyder at 0043). Therefore the Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Hirose in view of Roeding and Igarashi with Hyder to update a user’s preference information based on the use of the first sale promotion information and the second sale promotion information by the customer in order to further customize and refine future offers presented to the user as taught by Hyder at 0043.

Claim 8: Hirose discloses A terminal comprising: a communication interface configured to transmit preference information of a customer to an information provision apparatus (see at least 0020, 0055); 
	a display configured to display (0034, display unit), on a screen, first sale promotion information and second sale promotion information, the second sale promotion information matching the preference information at a higher -3-Application No. 16/387,670 level than that of the first sale promotion information (0054-0056, each row forming a bingo is determined in consideration of customer information such as the user ID, the user name, the sex, the age group, the residential area, the number of visits, and the number of visits of each store, 0027-0028, the bingo sheet providing part provides an electronic bingo sheet to the user’s terminal, 0031, 0034-0035, bingo game management apparatus supplies the received bingo sheet to the display unit),
	the first sale promotion information and the second sale promotion information being generated at the information provision apparatus (0027-0028, the bingo sheet providing part provides an electronic bingo sheet to the user’s terminal, 0031, 0034-0035, bingo game management apparatus supplies the received bingo sheet to the display unit, 0054-0056, each row forming a bingo is determined in consideration of customer information such as the user ID, the user name, the sex, the age group, the residential area, the number of visits, and the number of visits of each store), the Examiner understands the bingo game management apparatus generates the bingo sheet;
	the display is configured to change a display mode of the first sale promotion information and the second sale promotion information used (0032-0034, after a user has visited a store the system updates the bingo chart to display the current game progress on the user’s terminal), the Examiner understands that “change a display mode” to be updating the bingo game sheet to reflect the game progress, 
and when a layout of the first sale promotion information and the second sale promotion information on the screen, of which the display mode has been changed, satisfies a predetermined condition (0018, when all of the squares belonging to an arbitrary row in the bingo sheet are opened the bingo game is completed and the user can obtain a gift or coupon, 0032-0033, after a user has visited a store the system updates the bingo chart (opens a square on the bingo game sheet) displaying the current game progress on the user’s terminal  0048, 0054), the Examiner understands that the predetermined condition is completing an entire row, column or line of a bingo game sheet or stamp rally sheet, the Examiner also understands the display mode to be the displayed bingo game sheet on the user’s terminal and the layout to be the arrangement of the validated or completed squares of the bingo game sheet displayed on the user’s terminal.
Where Hirose discloses updating a the bingo game sheet to reflect the game progress as the user visits different stores (Hirose at 0032-0034) it is unclear if the user is selecting the promotion information therefore Hirose may not explicitly disclose, and an input interface configured to receive a selection regarding the first sale promotion information and the second sale promotion information; wherein when the first sale promotion information and the second sale promotion information that have been selected are used, however Hyder teaches system that allows a user to select several different coupons for redemption (Hyder at 0034), once selected, the displayed coupon can be added to the user’s virtual wallet and redeemed (Hyder at 0036). The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Hirose with Hyder to 
Where Hirose discloses providing a benefit such as a coupon or discount to the user upon completing a row of the bingo game sheet it appears that the benefit is not directly provided to the user’s terminal therefore it appears that Hirose may not explicitly disclose, the communication interface is configured to receive additional sale promotion information. Roeding, however, teaches transmitting a reward to a user for completing an activity at a retail store such as when playing a game (Roeding at 0061, 0064-0066). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Hirose in view of Hyder with Roeding to provide additional sale promotion information to the terminal of the user in order to incentivize the user to make a purchase (Roeding at 0061).
	Where Hirose discloses a first and second sales promotion information (Hirose at 0053-0056) it appears that Hirose may not explicitly disclose, the first sale promotion information having a delivery priority equal to or greater than a predetermined threshold value, Igarashi, however teaches assigning priority values to different advertisements for delivery to a user and determining that an advertisement meets a delivery priority value greater than a threshold value (see at least 0510 and 0515). The Examiner finds that assigning delivery priorities to advertisements and determining that an advertisement meets a priority value greater than a threshold value to be applying a known technique to a known device, method or product.
.


Response to Amendment
Amendments to Claim 6 overcome previous objections, therefore Claim 6 is no longer objected to by the Examiner.
Amendments to the Claim(s) 1 and 7 overcome previous rejections under 35 USC 112(b), therefore the rejection has been withdrawn, and the claims are no longer interpreted under 35 USC 112(f).
Amendments to the Claim(s) overcome the previous rejections under 35 USC 101 for being directed to non-statutory subject matter, therefore the Examiner has withdrawn the rejection.
Amendments to the Claim(s) do not overcome the previous rejections under 35 USC 101 for being directed to an abstract idea, therefore the Examiner has maintained the rejection while updating wording and phrasing in accordance with the updated 2019 PEG.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.
Amendments to the Claim(s) overcome the rejections set forth by the Examiner under 35 USC 103, therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.


Response to Arguments
The Applicant argues that the claims as a whole do not fall into either of the three categories of subject matter deemed by the Patent Office to constitute an abstract, however the Examiner disagrees and maintains that the claims recite the common business practice of rewarding a user for completing an activity, the activity being the use of promotional sale information such as a coupon or discount. The Examiner takes note that the Applicant admits at page 9 that the claims as a whole are directed to providing information to a customer, the Examiner finds that providing information to a customer to be an abstract idea itself and is also common business practice to provide sales information to consumers in order to promote products/service for purposes of increasing sales, therefore the Applicant’s arguments are not persuasive. The Applicant further argues that the claims are integrated into a practical application because they are directed to a configuration that efficiently provides sales promotion information to a user, the Examiner disagrees and finds that there is no improvement to the technical field (see full 101 analysis and rejection above). The Applicant’s arguments have been fully considered but are not persuasive, therefore the 101 rejection is maintained.
Applicant’s arguments with respect to claim 1, 8-9 have been considered but are moot because the arguments do not apply to the current rejection.
The Applicant relies on the same arguments for depending claims 2-7 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-7.
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622


/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622